In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 20-847V
                                     Filed: March 15, 2021
                                         UNPUBLISHED


    KALEE CAMBRAY, on behalf of S.C.,                        Special Master Daniel Horner

                        Petitioner,                          Ruling on Entitlement; Concession;
    v.                                                       Causation-In-Fact; Haemophilus
                                                             influenzae type b (Hib) Vaccine;
    SECRETARY OF HEALTH AND                                  induration; abscess; scarring
    HUMAN SERVICES,

                        Respondent.


Jerome A. Konkel, Samster, Konkel & Safran, S.C., Wauwatosa, WI, for petitioner.
Naseem Kourosh, U.S. Department of Justice, Washington, DC, for respondent.

                                   RULING ON ENTITLEMENT 1

       On July 13, 2020, Kalee Cambray filed a petition on behalf of her minor daughter
S.C. for compensation under the National Vaccine Injury Compensation Program, 42
U.S.C. §300aa-10, et seq. 2 (the “Vaccine Act”). Petitioner alleges that S.C. suffered
from abscesses and granulomas resulting from adverse effects caused by S.C.’s
Haemophilus Influenzae Type B (HiB) vaccinations administered on July 14, 2017,
September 13, 2017, and May 8, 2018. Petition at 1.

       On March 15, 2021, Respondent filed his Rule 4(c) report in which he concedes
that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at
12. Specifically, Respondent “has concluded that S.C.’s indurations or abscesses and
scar are compensable as a “caused-in-fact” injury under the Act.” Id. at 10. Respondent

1
 Because this unpublished ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If , upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” ref erences to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
further agrees that “the case was timely filed, that S.C. received the Hib vaccines in the
United States, and that the Hib vaccines that S.C. received are set forth in the Vaccine
Injury Table. In addition . . . petitioner has satisfied the statutory requirement that S.C.’s
injury lasted for at least six months, as required by 42 U.S.C. § 300aa-11(c)(1)(D)(i).” Id.
(citations omitted).

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                    s/Daniel T. Horner
                                    Daniel T. Horner
                                    Special Master




                                              2